ACCEPTED
                                                                                         01-13-00046-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    4/10/2015 2:13:03 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                        No. 01-13-00046-CV
_________________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
                      IN THE COURT OF APPEALS     4/10/2015 2:13:03 PM
                   FOR THE FIRST DISTRICT OF TEXASCHRISTOPHER A. PRINE
                           HOUSTON, TEXAS                 Clerk
                             ____________________

                                    Annie East,

                                                          Appellant,
                                         v.

   Southwest Cimm’s, Inc. d/b/a Burger King #1002 a/k/a Cimm’s Incorporated,

                                                          Appellee.
                             ____________________


              On Appeal from the County Court at Law No. Two (2)
                            Harris County, Texas
                              Cause No. 997701

                         JOINT MOTION TO DISMISS

      Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, Appellant

and Appellee file this joint motion to dismiss and in support, would show:

                                         A.

      Appellant and Appellee no longer wish to pursue an appeal of this case. All

matters between Appellant and Appellee have been settled and resolved.

                                         B.

      For this reason, the Appellant and the Appellee request that this Court dismiss
this appeal with prejudice.

                                    Respectfully submitted,


                              By:   /s/ Otha T. Carpenter*
                                    Otha T. Carpenter
                                    saxofpraise@aol.com
                                    State Bar Number 03847500
                                    4606 FM 1960 W., Suite 400
                                    Houston, Texas 77069
                                    Telephone (713) 227-2833
                                    Facsimile (281) 315-8863

                                    COUNSEL FOR APPELLANT


                                    THE HUDGINS LAW FIRM
                                    A PROFESSIONAL CORPORATION

                              By:   /s/ Nicole James Petrelli
                                    Spencer Edwards
                                    State Bar Number 90001513
                                    sedwards@hudgins-law.com
                                    Nicole James Petrelli
                                    State Bar Number 24035568
                                    npetrelli@hudgins-law.com
                                    24 Greenway Plaza, Suite 2000
                                    Houston, Texas 77046
                                    Telephone (713) 623-2550
                                    Facsimile (713) 623-2793

                                    COUNSEL FOR APPELLEE

                                     *with permission




                                2
                                   CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I hereby
certify that a true and correct copy of the foregoing Joint Motion to Dismiss was
served on the following:

      Otha T. Capenter
      saxofpraise@aol.com
      4606 FM 1960 West, Suite 400
      Houston, Texas 77069
      Counsel for Appellant

via electronic service on this 10th day of April 2015.


                                             /s/ Nicole James Petrelli
                                             Nicole James Petrelli




                                         3